DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed July 11, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 5 and 6 are pending.

Claim Objections
4.	Claims 5 and 6 are objected to because of the following informalities:  the status identifiers of these claims are incorrect.  The status identifiers should be “Previously presented” rather than “New” because these claims are not new claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazarjan (RU 2287334 C2 – English translation) in view of Paul (US Pat. No. 5,292,538) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
Citing Lazaryan and Paul seems inherently wrong as being based on a false premise.

Indeed, if the applicant’s invention had been directed to anabolics or actoprotectors - areas of Lazaryan’s and Paul’s inventions — citing them would have been justifiable. However, the fact is that proposed in this invention is a preparation for preventing and treating atypical osteoporosis with normal or increased bone tissue mineralization with the presence of cavities in trabecular bone sections. This tcllows from the preamble of the cisims stating a purpose or iotended use.

Accordingly, i is presurned that one of ordinary skill in the art (OO0%S), who is by no means aware of whal is claimed in the applicant’s invention, proceeds from the similar interest — to find a preparation for preventing and treating atypical osteoporosis.

Instead, the OOS, straying from that goal, focuses surprisingly on something totally different - anabolics, and finds an irrelevant Lazaryan’s publication, the interest to which can hardly be expected from a person concerned about atypical osteoporosis and having only ordinary skill. What is more, as if Lazaryan was not enough, the OOS continues the search, again with no interest in atypical osteoporosis, to find Paul, and then combines them “based on their shared known use” - as anabolics, one must suppose.

And after the OOS “provided” the Office with this find, the Office states that “the composition taught by the combination of the two references should be capable of performing the claimed intended use.”

Applicant holds that it should not.

First and foremost, because this combination was born under a false premise which cannot result in a legitimate conclusion.

Additionally, and independently, because the combination of the two references was not known before the filing date of this invention and thus this Office’s statement does not seem based on law, case law, and/or MPEP.

However, this is not persuasive.  The references provide motivation for combining the ingredients into a single composition based on their shared known use.  The composition resulting from the combination of the two references is structurally the same as the composition claimed by applicant.  Thus, the composition taught by the combination of the two references should be capable of performing the claimed intended use if applicant’s composition functions as claimed.  It is well established that an obvious composition does not become patentable based on a newly asserted advantage (see MPEP section 707.07).  Applicant’s arguments would be more persuasive and applicable if the claims were directed to a method of treating atypical osteoporosis.  However, applicant’s claims are directed to compositions rather than methods of treatment.  Intended uses in compositions are given patentable weight if the intended use results in a structural difference between the claimed composition and the composition suggested by the reference.  In this case there is no structural difference.  Therefore, applicant’s argument is unpersuasive.

Double Patenting
6.	Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,827,273 for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.
7.	Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/706,639 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.
8.	Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 14/395,482 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

9.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655